Citation Nr: 0502392	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-22 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether the character of the veteran's discharge from active 
service for the period of January 25, 1991 to April 18, 2001, 
is a bar to VA benefits


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

This appeal arises from an administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, dated in September 2002, that found the 
veteran's discharge from service for the period of January 
25, 1991 through April 18, 2001, did not entitle him to VA 
benefits.  The denial was duly appealed and the case has been 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate review.

In connection with this appeal, the veteran testified at a 
videoconference hearing before the undersigned in October 
2004 and accepted such hearing in lieu of an in-person Travel 
Board hearing.  See 38 C.F.R. § 20.700(e) (2003).  A 
transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran was discharged from his period of active 
service from January 25, 1991 to April 18, 2001 by reason of 
the sentence of a general court-martial.


CONCLUSION OF LAW

The character of the appellant's discharge is considered a 
bar to the receipt of VA benefits, including eligibility for 
VA health care under Chapter 17, Title 38, United States 
Code.  38 U.S.C.A. §§ 101(18), 5303(a) (West 2002); 38 C.F.R. 
§§ 3.12, 3.13, 3.360 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In a June 2001 letter, the RO notified the veteran of the 
information and evidence needed regarding the character of 
his service and his dishonorable discharge to substantiate 
and complete his claim, and of what part of that evidence was 
to be provided by him and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  This letter also contained language in 
effect advising the veteran to submit or identify any 
evidence that he believed would help the RO decide his claim.  
See Pelegrini v. Principi, 18 Vet. App. 413 (2004), cf. VA 
O.G.C. Prec. Op. No. 1-2004.

The June 2001 letter is compliant with the U.S. Court of 
Appeals for Veterans Claims (Court) holding that a claimant 
is entitled to VCAA notice prior to initial adjudication of 
the claim.  Pelegrini, 18 Vet. App. at 420-421.  

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  It is noted that relevant portions of the veteran's 
service department medical and personnel records are on file, 
as are relevant post-service clinical records.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1) - (3) (2003).  
For all the foregoing reasons, the Board concludes that VA's 
duties to assist the veteran have also been fulfilled.

Law and Regulation

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or 
release from active service under conditions other than 
dishonorable is a prerequisite to entitlement to VA pension 
or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. 
§ 3.12(a).

"A person seeking VA benefits must first establish by a 
preponderance of the evidence that the service member, upon 
whose service such benefits are predicated, has attained the 
status of veteran."  Holmes v. Brown, 10 Vet. App. 38, 40 
(1997).

Benefits are not payable when the former service member was 
discharged or released by reason of the sentence of a general 
court- marital.  38 C.F.R. § 3.12(c)(2) (2004).

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense.  38 C.F.R. 
§ 3.12(b) (2004).  

Analysis

Review of the evidence of record indicates that the veteran 
pled guilty to six specifications under 18 U.S.C.A. § 1461, 
1466, 1465, 2252(a) (West 1991) including use of the mail for 
obscene matter, possession with intent to distribute obscene 
matter, interstate commerce of obscene photos, possession 
with intent sell visual depictions of minors engaged in 
sexually explicit conduct, possession of three or more 
computer media containing visual depictions of a minor 
engaging in sexually explicit conduct, and knowing receipt or 
distribution of visual depictions the production of which 
involved the use of a minor engaging in sexually explicit 
conduct.  The dates of these offenses are noted to have 
occurred from approximately February 1992 to November 1995.

Pursuant to a General Court-Martial, the veteran was 
sentenced in August 1997 to a dishonorable discharge, 
reduction to the grade of E-1, 36 months of confinement and a 
$10,000.00 fine.

Review of the veteran's DD-214 indicates that the veteran had 
continuous honorable active military service from January 28, 
1974 to January 24, 1991, because the offenses to which he 
pled guilty occurred during later periods of enlistment.

Because the veteran was discharged from his term of service 
between January 25, 1991 and April 18, 2001 by reason of the 
sentence of a general court-martial, benefits are not 
payable.  38 C.F.R. §3.12(c)(2) (2004).

There has been no contention nor is there any evidence of 
record demonstrating the veteran was insane at the time he 
committed the offences resulting in his dishonorable 
discharge by reason of the sentence of a general court 
martial.  38 C.F.R. § 3.12(b).

The Board notes that the veteran has submitted substantial 
evidence including supervisory appraisals and testimonials 
regarding his character and conduct during his period of 
active service.  These arguments and submittals are not 
relevant to the analysis of eligibility for VA benefits under 
current and law and regulation.  While the veteran's 
professional conduct during service appears to have been 
exemplary, the evidence shows that he was discharged by 
reason of the sentence of a general court-martial.  

The veteran has also argued that the materials which were 
deemed obscene were potentially not so under the community 
standards of Las Vegas.  To the extent that the materials may 
not have been obscene, the Board notes that the veteran 
entered a plea of guilty at the general court-martial.  Such 
an argument is not relevant, and would have been properly 
made at the veteran's court-martial had the veteran contested 
his guilt.

Additionally, because the veteran is not entitled to VA 
benefits based upon his service from January 25, 1991 to 
April 18, 2001 because of one of the bars listed in 38 C.F.R. 
§ 3.12(c), VA healthcare benefits under chapter 17 of title 
38, United States Code, may not be furnished.  38 C.F.R. 
§ 3.360 (2004).

In sum, the preponderance of the evidence is against the 
claim for entitlement to VA benefits based upon the veteran's 
dishonorable service for the period of January 25, 1991 to 
April 18, 2001.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

The character of the claimant's discharge from service for 
the period from January 25, 1991 to April 18, 2001 
constitutes a bar to VA benefits.  The appeal is denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


